DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/22/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20120152364 A1
Hashimoto et al. hereinafter Hashimoto
US 6217659 B1
Botelho et al. hereinafter Botelho
US 20050120877 A1
Wu et al. hereinafter Wu
US 20140157865 A1
Kim et al. hereinafter Kim


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Botelho.
With respect to claim 1, Hashimoto discloses a gas blending system (FIG. 1 illustrates a gas concentration controller system), wherein said gas blending system provides blends of a first gas and a second gas in different mixing ratios (¶[0007] discloses an output gas line that is joined by the first gas line(first gas/diluent gas) and the second gas line(for second gas/standard gas) and is configured to output the mixed gas having the predetermined concentration), said gas blending system comprising 
discloses a second gas line that is provided with a second gas flow rate controlling mechanism for controlling a flow rate of the second gas/standard gas) supplied to each of two or more flow restrictor devices arranged in parallel (as illustrated in Fig. 1 valves 34 arranged in parallel), wherein each flow restrictor device (34) has an inlet for receiving and an outlet for discharging a stream of the first gas (refer to valves 34 input and output tubing), wherein said outlet is fluidly connected to means for measuring flow rate of the first gas stream discharged from the flow restrictor device (Fig. 1 illustrate output 4 connected to gas analyzer), and wherein the dimensions of the flow restrictor devices are selected such that each of said flow restrictor devices produces a different controlled volumetric flow rate of the first gas stream at the outlet (¶[0029] discloses valves 34 are provided on downstream sides of the standard gas flow rate controlling mechanisms 33 of the respective branch lines 3a, 3b, and 3c. An on/off control signal for each of valves 34 is inputted by the control part 6), and 
(b) means for controlling the flow rate (valve 22) of a second gas stream (diluent gas supplied through gas line 2) supplied to a multi-port flow selector device (MFC1), wherein said multi-port flow selector device comprises an inlet for receiving and outlets for removing a stream of the second gas at a controlled volumetric flow rate (¶[0024] discloses the diluent gas flow rate controlling mechanism 23 is connected with diluent gas sources on its upstream side and valve 24 on downstream side. The diluent gas flow rate controlling mechanism 23 is a mass flow controller (MFC1)), 
(c) a mixing zone located downstream of each flow restrictor device and the multi-port flow selector device, wherein each mixing zone comprises a first inlet for receiving a stream of the first gas from the outlet of the flow restrictor device fluidly connected to it, a second inlet for [0023] discloses the system as illustrated in FIG. 1, provided with: a diluent gas line 2 that is provided with a diluent gas flow rate controlling mechanism 23 for controlling a flow rate of the diluent gas; a standard gas line 3 that is provided with a standard gas flow rate controlling mechanism 33 for controlling a flow rate of the standard gas; an output gas line 4/mixer that is joined by the diluent and standard gas lines 2 and 3 and outputs the standard gas having the predetermined concentration).
	Hashimoto discloses the outlet is fluidly connected to a gas analyzer to analyze the gas discharged from the flow restrictor device. However, Hashimoto invention is silent about the gas analyzer is a pressure sensor.
	Botelho, from the area of dynamically blending two or more fluids to form a blended gaseous mixture, discloses the blended gas mixture flows from storage buffer 56 to line 62. The pressure in line 62 is measured by pressure transducer 64, which provides a signal indicative of the pressure to pressure indicator controller 66 to control valve/restrictor 68 (col. 7, lines 15-24).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimoto with the teachings of Botelho so that Hashimoto’s invention will have a pressure transducer as disclosed in Botelho’s invention in order to measure the pressure of the first gas stream discharged from the flow restrictor for the predicable benefit of providing a pressure reading that can be used to control the restrictor valve.

With respect to claim 2, Hashimoto and Botelho disclose the system according to claim 1 above. Hashimoto wherein said system further comprises means for selectively splitting off a portion of the first gas stream supplied to a flow restrictor device (¶[0027] discloses line switching mechanism 35), said means comprising a branched tubular body arranged upstream of the flow restrictor device, wherein said branched tubular body comprises an inlet for receiving the first gas stream (Fig. 1, 3a-3c), a first outlet connected to the flow restrictor device (valves 34) and a 2second outlet connected to an apparatus capable of metered venting of a portion of the first gas stream (output gas line 4).  
With respect to claim 3, Hashimoto and Botelho disclose the system according to claim 1 above. Hashimoto further discloses an analyzer for quantitatively analyzing the composition of a gaseous process stream (¶[0022] discloses standard gas concentration controller system 100 having gas analyzer), said analyzer comprising (i) one or more inlets configured to receive a gaseous process stream withdrawn from one or more sample points of a chemical conversion system (Fig. 1 illustrates input lines for N2, Air NO delivered to gas analyzer through output gas line 4); (ii) a gas blending system (100), wherein the gas blending system is configured to prepare gas blends for use as calibration standard (¶[0031] discloses calibration standard gas outputted from the output gas line 4); (iii) an analytical apparatus, wherein the analytical apparatus comprises one or more detectors that are sensitive to the components of the gaseous process stream to be analyzed (¶[0026] discloses gas analyzer detecting gas components).  
With respect to claim 4, Hashimoto and Botelho disclose the analyzer according to claim 3 above. Hashimoto further discloses said analyzer further comprises (iv) a stream selection system configured to selectively direct samples of the gaseous process stream and of [0029] discloses the line switching mechanism 35 is configured to have the on/off valves 34 to selectively direct the standard gases to the gas analyzer as commanded by control part).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto and Botelho as applied to claim 3 above, and further in view of Wu.
With respect to claim 5, Hashimoto and Botelho disclose the analyzer according to claim 3 above. Hashimoto and Botelho are silent about the analytical apparatus is a gas chromatography apparatus equipped with at least one detector that is sensitive to organic halide concentrations in the parts per trillion volume range.  
Wu, from the area of purifying gases, discloses the analytical apparatus is a gas chromatography apparatus equipped with at least one detector that is sensitive to organic halide concentrations in the parts per trillion volume range (¶[0053 and 0080] discloses halides being identified below 100 parts per billion by volume using gas chromatography).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimoto with the teachings of Wu so that Hashimoto’s gas concentration controller will have a gas chromatography system as disclosed in Wu’s invention in order to identified organic halides concentrations in the parts per trillion volume range for the predicable benefit of generating calibration standard gas with less impurities that can be used to calibrate the gas analyzer.            
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto and Botelho as applied to claim 3 above, and further in view of Kim.

With respect to claim 6, Hashimoto and Botelho disclose the analyzer according to claim 3 above. Hashimoto and Botelho are silent about the analytical apparatus is a gas chromatography apparatus equipped with a Micro Electron Capture Detector and a Flame Ionization Detector.  
Kim, from gas chromatography system, discloses the analytical apparatus is a gas chromatography apparatus equipped with a Micro Electron Capture Detector and a Flame Ionization Detector (¶[0191] discloses the multi-dimensional gas chromatography chip include detection apparatuses connected to the multi-dimensional gas chromatography chip, for example, a flame ionization detector (FID), an electron capture detector (ECD), and a mass analyzer).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimoto with the teachings of Kim so that Hashimoto’s gas analyzer will have a gas chromatography (GC) apparatus equipped with a Micro Electron Capture Detector and a Flame Ionization Detector in order to identified organic halides concentrations using Micro Electron Capture Detector and a Flame Ionization Detector for the predicable benefit of generating calibration standard gas with less impurities that can be used to calibrate the gas analyzer
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 7, the references separately or in combination do not appear to teach withdrawing a sample of a gaseous process stream from one or more sample points in a 
With respect to claim 13, the references separately or in combination do not appear to teach a reaction system for the production of ethylene carbonate and/or ethylene glycol comprising: a recycle gas loop fluidly connected to a source of ethylene and oxygen; an epoxidation reactor comprising an epoxidation catalyst, an inlet, and an outlet, wherein the inlet of the epoxidation reactor is fluidly connected to the recycle gas loop; an ethylene oxide absorber comprising an iodide-containing carboxylation catalyst, an inlet, and an outlet, wherein the outlet of the epoxidation reactor is fluidly connected to the inlet of the ethylene oxide absorber, the outlet of the ethylene oxide absorber is fluidly connected to the recycle gas loop, and the ethylene oxide absorber is configured to produce a recycle gas stream comprising one or more organic halide 5Application Serial No. 16/341,216 Amendment and Response to Restriction Requirement mailed May 28, 2021 impurities and a fat absorbent stream comprising ethylene carbonate and/or ethylene glycol; a first and optionally more guard bed systems downstream of said first guard bed system, each guard bed system comprising an inlet, an outlet and one or more guard bed vessels comprising a guard bed material, wherein the inlet of each guard bed system is fluidly connected to the recycle gas loop, and wherein the guard bed material is configured to remove at least a portion of the one or more organic halide impurities from at least a portion of the recycle gas stream to yield a partially treated recycle gas stream, and wherein said reaction system comprises one or more gas sampling points located at one or more of (i) at or near the outlet of the ethylene oxide absorber; (ii) at or near the inlet of the first guard bed vessel downstream of the ethylene oxide absorber; (iii) at or near the outlet of the first guard bed vessel downstream of the ethylene 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/GEDEON M KIDANU/Examiner, Art Unit 2861   

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861